UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 6, MOLSON COORS BREWING COMPANY (Exact name of registrant as specified in its charter) Commission File Number: 1-14829 Delaware 84-0178360 (State or other jurisdiction of (IRS Employer incorporation) Identification No.) 1225 17th Street, Suite 3200, Denver, Colorado 80202 1555 Notre Dame Street East, Montréal, Québec, Canada, H2L 2R5 (Address of principal executive offices, including zip code) (303) 277-6661 / (514) 521-1786 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On May 6, 2008, Molson Coors Brewing Company issued a press release setting forth its earnings for the fiscal first quarter ending March 30, 2008.A copy of its press release is being furnished as Exhibit 99.1 attached hereto and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d)Exhibits 99.1Press Release disseminated May 6, 2008 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MOLSON COORS BREWING COMPANY Date:May 6, 2008 By: /s/ Martin L. Miller Martin L. Miller, Global Controller and Chief Accounting Officer EXHIBIT INDEX Exhibit No. Description 99.1 Press release of Molson Coors Brewing Company disseminated May 6, 2008, reporting 2008 first quarter results.
